UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 TBS INTERNATIONAL PLC (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: TBS INTERNATIONAL PLC Block A1 Eastpoint Business Park Fairview, Dublin 3, Ireland Dear Shareholder: You are cordially invited to attend the 2011 Annual General Meeting (the “Meeting”) of Shareholders of TBS International plc (“TBS”) to be held at 11:00 a.m., Eastern Time, on Thursday, June 9, 2011, at the law offices of Bleakley Platt & Schmidt, LLP, One North Lexington Avenue, White Plains, New York 10601. At this year’s Meeting, shareholders will be asked to: (i) reappoint the six director nominees named in the proxy statement to serve on TBS’s Board of Directors until the end of the next Annual General Meeting of Shareholders or, if sooner, until their successors are elected or appointed or their offices are otherwise vacated; (ii) approve an advisory resolution on executive compensation; (iii) conduct an advisory vote on the frequency of future advisory votes on executive compensation; (iv) ratify the reappointment of PricewaterhouseCoopers LLP as TBS’s independent registered public accounting firm to serve until the next Annual General Meeting of Shareholders and to authorize the Board of Directors, acting through the Audit Committee, to determine the independent registered public accounting firm’s remuneration; (v) authorize holding TBS’s 2012 Annual General Meeting of Shareholders at a location outside of Ireland; (vi) authorize TBS and any of its subsidiaries to make open-market purchases of TBS Class A ordinary shares; (vii) determine the price range at which TBS can re-issue shares that it acquires as treasury shares; and (viii) act upon such other business that may properly come before the Meeting. There also will be time for questions. In addition, the directors will present, during the Meeting, the Company’s financial statements for the period ended December 31, 2010 prepared in accordance with Irish law (“Irish Statutory Accounts”) and the reports of the directors and auditors thereon. Shareholders present at the Meeting will have an opportunity to ask any relevant and appropriate questions regarding the Irish Statutory Accounts and related reports to the representatives of our independent auditors in attendance at the meeting. On behalf of the Board of Directors, I would like to express our appreciation for your continued interest in the affairs of TBS. We hope you will be able to attend the Meeting. Whether or not you expect to attend the Meeting, and regardless of the number of shares you own, it is important to us and to our business that your shares are represented and voted at the Meeting. Therefore, we encourage you to cast your vote promptly using one of the methods described in the proxy statement so that your shares will be represented and voted at the Meeting. Sincerely, /s/ Joseph E. Royce JOSEPH E. ROYCE Chairman of the Board of Directors NOTICE: If your shares are held through a broker, bank or other nominee, they will not be voted on the appointment of directors, the advisory resolution on executive compensation or the advisory vote on the frequency of future advisory votes on executive compensation unless you affirmatively vote your shares in one of the ways indicated by your broker, bank or other nominee. Brokers are no longer permitted to vote on these matters without instructions from the beneficial owner. TBS INTERNATIONAL PLC Registered in Ireland No. 476578 Block A1 Eastpoint Business Park Fairview, Dublin 3, Ireland NOTICE OF 2 To Be Held on June 9, 2011 The 2011 Annual General Meeting of Shareholders (the “Meeting”) of TBS International plc, an Irish public limited company, will be held at the law offices of Bleakley Platt & Schmidt, LLP, One North Lexington Avenue, White Plains, New York 10601, on Thursday, June 9, 2011, at 11:00 a.m., Eastern Time. The Meeting will be held to consider and act upon the following matters: 1. By separate resolutions, to reappoint the following individuals, who retire and being eligible offer themselves to serve on our Board of Directors until the end of the next Annual General Meeting of Shareholders or, if sooner, until their successors are elected or appointed or their offices are otherwise vacated: a. Joseph E. Royce; b. Gregg L. McNelis; c. John P. Cahill; d. Randee E. Day; e. William P. Harrington; and f. Alexander Smigelski; 2. To approve an advisory resolution on executive compensation; 3. To conduct an advisory vote on the frequency of future advisory votes on executive compensation; 4. To ratify the reappointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm to serve until the next Annual General Meeting of Shareholders and to authorize the Board of Directors, acting through the Audit Committee, to determine the independent registered public accounting firm’s remuneration; 5. To authorize holding TBS’s 2012 Annual General Meeting of Shareholders at a location outside of Ireland; 6. To authorize TBS and any of its subsidiaries to make open-market purchases of TBS Class A ordinary shares; 7. To determine the price range at which TBS can re-issue shares that it acquires as treasury shares; and 8. To act upon such other business that may properly come before the Meeting. James W. Bayley and Peter S. Shaerf, who currently are directors, will not be standing for reappointment to our Board of Directors at the Meeting. Accordingly, each will retire as a director upon the expiration of his current term at the end of the Meeting. Approval of each proposal to be considered at the Meeting requires the affirmative vote of a simple majority of the votes cast, except for Proposal 3, which requires a plurality of the votes cast, and Proposal 7, which is a special resolution and requires the affirmative vote of not less than 75% of the votes cast. In addition, the directors will present, during the Meeting, the Company’s financial statements for the period ended December 31, 2010 prepared in accordance with Irish law (“Irish Statutory Accounts”) and the reports of the directors and auditors thereon. Shareholders present at the Meeting will have an opportunity to ask any relevant and appropriate questions regarding the Irish Statutory Accounts and related reports to the representatives of our independent auditors in attendance at the Meeting. The shareholders of record at the close of business on April 18, 2011 will be entitled to vote at the Meeting and at any adjournment or postponement thereof. Whether or not you expect to attend the Meeting in person, we encourage you to cast your vote promptly so that your shares will be represented and voted at the Meeting. Any shareholder entitled to attend and vote at the Meeting may appoint one or more proxies, who need not be a shareholder(s) of TBS International plc. If you wish to appoint as proxy any person other than the individuals specified on the proxy card, you must follow the instructions on the proxy card. Please note that if you appoint as proxy any person other than those specified on your proxy card and neither you nor your proxy attends the Meeting in person, then your shares will not be voted. /s/ J. E. Faries J. E. FARIES, on behalf of Windcrest Management Limited CORPORATE SECRETARY APRIL [XX], 2011 TBS INTERNATIONAL PLC Block A1 Eastpoint Business Park Fairview, Dublin 3, Ireland Page PROXY STATEMENT FOR 2 1 QUESTIONS AND ANSWERS ABOUT THE MEETING AND VOTING 1 CORPORATE GOVERNANCE 6 Corporate Governance Guidelines 6 Director Independence 6 Board Leadership 6 Board Meetings and Attendance 7 Board Structure and Membership of Committees 7 Audit Committee 7 Compensation Committee 8 Nominating and Corporate Governance Committee 9 Board Oversight of Risk 10 Shareholder Communications With the Board 10 Compensation Committee Interlocks and Insider Participation 11 FISCAL YEAR 2 11 PROPOSALS TO BE VOTED ON 12 PROPOSAL 1 – REAPPOINTMENT OF DIRECTORS 12 Director Nominee Information 13 PROPOSAL 2 – ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION 16 PROPOSAL 3 – ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION 16 PROPOSAL 4 – REAPPOINTMENT AND REMUNERATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 17 Audit Committee Report 17 Auditor Fees 18 PROPOSAL 5 – AUTHORIZATION TO HOLD TBS’S 2 SHAREHOLDERS AT A LOCATION OUTSIDE OF IRELAND 19 PROPOSAL 6 – AUTHORIZATION OF TBS AND ANY OF THE COMPANY’S SUBSIDIARIES TO MAKE OPEN-MARKET PURCHASES OF TBS CLASS A ORDINARY SHARES 19 PROPOSAL 7 – DETERMINATION OF THE PRICE RANGE AT WHICH TBS CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY SHARES 20 EXECUTIVE COMPENSATION 21 Compensation Discussion and Analysis 21 Report of the Compensation Committee 25 Fiscal Year 2010 Summary Compensation Table 26 Grants of Plan-Based Awards in Fiscal Year 2010 26 Outstanding Equity Awards at 2010 Fiscal Year-End 27 Shares Vested in Fiscal Year 2010 27 Potential Payments Upon Termination or Change in Control 28 SHARE OWNERSHIP 28 Security Ownership of Directors, Director Nominees and Management 28 Security Ownership of Certain Beneficial Owners 30 Section 16(a) Beneficial Ownership Reporting Compliance 31 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 31 Related Person Transactions 31 Policy on Transactions and Arrangements With Related Persons 33 OTHER MATTERS 34 AVAILABILITY OF ANNUAL REPORT ON FORM 10-K TO SHAREHOLDERS 34 SHAREHOLDER PROPOSALS FOR 2 SHAREHOLDERS 34 TBS INTERNATIONAL PLC Block A1 Eastpoint Business Park Fairview, Dublin 3, Ireland IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON THURSDAY, JUNE 9, 2nternational plc’s Notice of Annual General Meeting, Proxy Statement, Annual Report and Irish Statutory Accounts are available at www.proxyvote.com. PROXY STATEMENT FOR 2 This Proxy Statement summarizes the information you need to know to vote at the 2011 Annual General Meeting of Shareholders of TBS International plc (the “Meeting”) to be held at 11:00 a.m., Eastern Time, on Thursday, June 9, 2011, at the law offices of Bleakley Platt & Schmidt, LLP, One North Lexington Avenue, White Plains, New York 10601. This Proxy Statement and form of proxy are first being mailed to shareholders on or about May 5, 2011. QUESTIONS AND ANSWERS ABOUT THE MEETING AND VOTING Q: Why did I receive these materials? A: Because you are a shareholder of TBS International plc (“TBS,” “Company,” “we,” “us” or “our”) as of the record date and are entitled to vote at the Meeting, the Board of Directors of TBS is soliciting your proxy to vote at the Meeting. Q: Why are there two sets of financial statements covering the same fiscal period? A: As required by applicable U.S. securities laws, we have included in the mailing of this Proxy Statement our annual report for our fiscal year ended December 31, 2010, which includes our financial statements prepared in accordance with U.S. Generally Accepted Accounting Principles (the “Annual Report”).As required by Irish company law, we also aremaking available to shareholders our Irish Statutory Accounts for our 2010 fiscal year, including the reports of our directors and auditors thereon, which accounts have been prepared in accordance with Irish law (the “Irish Statutory Accounts”).In accordance withIrishcompany law, theIrish Statutory Accounts will beavailable at [XXXXX] beginning no later than May 17, 2011, and will be presented at the Meeting. A copy also may be obtained upon request to the Corporate Secretary at TBS International plc, c/o TBS Shipping Services Inc., 612 East Grassy Sprain Road, Yonkers, NY 10710. Q: What am I voting on? A: You are voting on seven items: 1. The reappointment of the six director nominees named in this Proxy Statement to serve until the end of the next Annual General Meeting of Shareholders or, if sooner, until their successors are elected or appointed or their offices are otherwise vacated. The nominees for reappointment are: Joseph E. Royce Gregg L. McNelis John P. Cahill Randee E. Day William P. Harrington Alexander Smigelski 2. The approval of an advisory resolution on executive compensation. 3. The approval of an advisory vote on the frequency of future advisory votes on executive compensation. 4. The ratification of the reappointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm to serve until the next Annual General Meeting of Shareholders and authorization of the Board of Directors, acting through the Audit Committee, to determine the independent registered public accounting firm’s remuneration. 5. The authorization of holding TBS’s 2012 Annual General Meeting of Shareholders at a location outside of Ireland. 6. The authorization of TBS and any of its subsidiaries to make open-market purchases of TBS Class A ordinary shares. 7. The determination of the price range at which TBS can re-issue shares that it acquires as treasury shares. Q: What are the voting recommendations of the Board of Directors? A: The Board recommends the following votes: 1. FOR reappointing each of the director nominees to serve on the Company’s Board of Directors until the end of the next Annual General Meeting of Shareholders or, if sooner, until their successors are elected or appointed or their offices are otherwise vacated. 2. ONE YEAR with respect to the advisory vote on the frequency of future advisory votes on executive compensation. 3. FOR approval of each of the other proposals to be put forth at the Meeting. Q: Why am I being asked to vote on so many new proposals? A: Effective January 7, 2010, we changed our place of incorporation from Bermuda to Ireland and became an Irish public limited company. Under Irish law, shareholder approval is required to hold TBS’s 2012 Annual General Meeting of Shareholders outside of Ireland, authorize TBS and any of its subsidiaries to make open-market purchases of TBS Class A ordinary shares, and for TBS to be able to determine the price range at which it can re-issue shares it acquires as treasury shares. TBS shareholders are being asked to vote on Proposals 5, 6 and 7 to provide TBS with flexibility to take these actions. In addition, under recently enacted Section 14A of the Securities Exchange Act of 1934 (the “Exchange Act”), we are required to provide shareholders with an advisory resolution on executive compensation and an advisory vote on the frequency of future advisory votes on executive compensation. TBS shareholders are being asked to vote on Proposals 2 and 3 in accordance with Section 14A of the Exchange Act. Q: What does it mean to submit your proxy? A: By submitting your proxy, you are legally authorizing another person to vote your shares. The enclosed proxy designates Joseph E. Royce and Gregg L. McNelis to vote your shares in accordance with the voting instructions you indicate in your proxy. You may instead appoint one or more different proxies (who need not be registered shareholders of TBS). If you wish to appoint as a proxy any person other than those specified on your proxy card, you must follow the instructions on the proxy card. Please note that if you appoint as proxy any person other than those specified on your proxy card and neither you nor your proxy attends the Meeting in person, then your shares will not be voted. 2 Q: Will any other matters be voted on? A: We do not know of any other matters that will be brought before the shareholders for a vote at the Meeting. If any other matter is properly brought before the Meeting, the enclosed proxy gives authority to Joseph E. Royce and Gregg L. McNelis, or any other individuals you appoint as your proxy, to vote on such matters in their discretion. Q: Who is entitled to vote? A: Shareholders of record as of the close of business on the record date, April 18, 2011 (the “Record Date”), are entitled to vote at the Meeting. The holders of Class A ordinary shares are entitled to one vote for each Class A ordinary share while holders of Class B ordinary shares are entitled to one-half of a vote for each Class B ordinary share. The holders of Series A and Series B preference shares are not entitled to vote at the Meeting. Q: What is the difference between holding shares as a shareholder of record and as a beneficial owner? A: Many shareholders hold their shares through a broker, bank or other nominee rather than directly in their own name. As summarized below, there are some distinctions between shares registered directly in your name with TBS’s transfer agent, American Stock Transfer and Trust Company, and those owned beneficially. Shareholder of Record If your shares are registered directly in your name with TBS’s transfer agent, you are considered with respect to those shares the shareholder of record, and these proxy materials are being sent directly to you by TBS. Beneficial Owner If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in street name, and these proxy materials are being forwarded to you by your broker or nominee. As the beneficial owner, you have the right to direct your broker how to vote. Your broker or nominee has enclosed a voting instruction form for you to use in this regard. Q: How do I vote? A: If you are a shareholder of record, there are two ways to vote: by signing, dating and returning your proxy card in the return envelope provided, which requires no additional postage if mailed in the United States; or by written ballot at the Meeting. If the enclosed proxy is properly executed and returned in time for the Meeting, the shares represented thereby will be voted in accordance with the instructions given on each matter introduced for a vote at the Meeting. If you return your signed proxy card, designating Joseph E. Royce and Gregg L. McNelis as the individuals authorized to vote your shares, in time for the Meeting but do not mark the boxes indicating how you wish to vote, your shares will be voted in accordance with the Board’s recommendations with respect to each of the proposals to be put forth at the Meeting. If you appoint as a proxy any person other than those specified on your proxy card, your proxy must vote or abstain from voting in accordance with your instructions but, if you did not provide instructions, your shares will be voted in the proxy’s discretion. Proxies will extend to and be voted at any adjournment or postponement of the Meeting. 3 If you beneficially own your shares, you should follow the voting directions provided by your broker or nominee. You may complete and mail a voting instruction form to your broker or nominee or, in most cases, submit voting instructions by telephone or the Internet to your broker or nominee. If you provide specific voting instructions by mail, telephone or the Internet, your shares should be voted by your broker or nominee as you have directed. Q: Who will count the vote? A: Representatives of American Stock Transfer and Trust Company will count the vote and serve as the inspector of election. Q: What is the quorum requirement of the Meeting? A: Two or more persons, present in person or represented by proxy, holding shares entitling them to exercise in excess of 50% of the total issued voting shares determined on the Record Date, constitute a quorum for voting on items at the Meeting. Abstentions and broker non-votes (as defined below) will be counted in determining the presence of a quorum. On the Record Date, there were outstanding and entitled to vote [XX] Class A ordinary shares and [XX] Class B ordinary shares. Q: What vote is required to approve each proposal? A: Each of Proposals 1, 2, 4, 5 and 6 requires the affirmative vote of a majority of the votes cast by holders of Class A and Class B ordinary shares, present in person or represented by proxy. Proposal 3 requires the approval of a plurality of the votes cast by holders of Class A and Class B ordinary shares, present in person or represented by proxy. Proposal 7 requires the affirmative vote of 75% of the votes cast by holders of Class A and Class B ordinary shares, present in person or represented by proxy. Abstentions and broker non-votes (as defined below) will not be counted as voting on any of these proposals and therefore will not affect the outcome of these proposals. Q: What are broker non-votes? A: Broker non-votes occur when nominees, such as banks and brokers holding shares on behalf of beneficial owners, do not receive voting instructions from beneficial owners at least ten days before the Meeting. If that happens, the nominees may vote those shares only on matters deemed “routine.” On non-routine matters, nominees cannot vote without instructions from the beneficial owner, resulting in so-called “broker non-votes.” Under recent amendments to the rules of the New York Stock Exchange, nominees may not vote shares held in street name without instruction from you on the appointment of directors, the advisory resolution on executive compensation or the advisory vote on the frequency of future advisory votes on executive compensation. Q: What does it mean if I get more than one proxy card? A: It means your shares are held in more than one account. You should vote the shares on all of your proxy cards. Q: What is “householding” of proxy materials? A: The SEC has adopted rules that permit companies and intermediaries such as brokers to satisfy delivery requirements for proxy materials with respect to two or more shareholders sharing the same address by delivering a single annual report and proxy statement to those shareholders. This process, which is commonly referred to as “householding,” potentially provides extra convenience for shareholders and cost savings for companies. Although we do not household for shareholders of record, a number of brokerage firms have instituted householding for shares held in street name, delivering a single set of proxy materials to multiple shareholders sharing an address unless contrary instructions have been received from the affected shareholders. Once you have received notice from your broker or nominee that they will be householding materials to your address, householding will continue until you are notified otherwise or until you revoke your consent. If, now or in the future, you no longer wish to participate in householding and would prefer to receive a separate Annual Report and Proxy Statement, or if you are receiving multiple copies of the Annual Report and Proxy Statement and wish to receive only one, please notify your broker, bank or other nominee. 4 Q: Multiple shareholders live in my household, and together we received only one copy of this year’s proxy materials (including the Annual Report and the Proxy Statement). How can I obtain my own separate copy of those documents for the Meeting? A: You may pick up copies in person at the Meeting or download them free of charge from www.proxyvote.com or our website, www.tbsship.com (click on “Investor Relations”). If you want copies mailed to you, we will mail them promptly and free of charge if you request them from our transfer agent, American Stock Transfer and Trust Company, by phone (toll-free) at 1-866-668-6550 or by mail to American Stock Transfer and Trust Company, 59 Maiden Lane, Plaza Level, New York, NY 10038, attention: Shareholder Correspondence. Copies will be mailed promptly, but we cannot guarantee that you will receive mailed copies before the Meeting. Q: Can I change my vote? A: Yes. If you are a shareholder of record, you can change your vote or revoke your proxy any time before the Meeting by: returning a later-dated proxy card; sending written notice of revocation to the Corporate Secretary; or completing a written ballot at the Meeting. If you are a beneficial owner, you may submit new voting instructions by contacting your broker, bank or nominee who holds your shares and following such nominee’s instructions. Q: Who may attend the Meeting? A: All TBS shareholders as of the close of business on the Record Date may attend the Meeting. Q: What do I need to do to attend the Meeting? A: All shareholders will need to show picture identification to be admitted to the Meeting. If you beneficially own shares, you also will be asked to show some evidence of your ownership (for example, a brokerage statement) to be admitted to the Meeting. In addition, if you beneficially own shares, you may not vote your shares in person at the Meeting unless you bring with you a legal proxy from your broker since you are not the shareholder of record. Q: Where can I find the voting results of the Meeting? A: We plan to announce preliminary voting results at the Meeting and publish final results in a current report on Securities and Exchange Commission (“SEC”) Form 8-K. 5 Q: Who pays for this proxy solicitation? A: We will pay the cost of solicitation of proxies. The Board of Directors may use the services of TBS’s directors, officers and other regular employees, acting without special compensation, to solicit proxies personally or by telephone. Arrangements will be made with brokerage houses and other custodians, nominees and fiduciaries to forward solicitation material to the beneficial owners of the shares held of record by such fiduciaries, and we will reimburse them for the reasonable expenses incurred by them in so doing. CORPORATE GOVERNANCE Corporate Governance Guidelines The Board of Directors has adopted Corporate Governance Guidelines, which serve as a framework for the governance of the Company and provide that the Board oversees the management of the Company and its business. The full text of the Corporate Governance Guidelines can be found on the Company’s website at www.tbsship.com (click on “Investor Relations” then “Governance”). A copy also may be obtained upon request to the Corporate Secretary at TBS International plc, c/o TBS Shipping Services Inc., 612 East Grassy Sprain Road, Yonkers, NY 10710. In addition, corporate governance matters relating to the Company, as outlined in the charters of our Audit, Compensation, and Nominating and Corporate Governance Committees, our Articles of Association and our Code of Business Conduct and Ethics, are available on our website at www.tbsship.com (click on “Investor Relations” then “Governance”). These documents also are available in print free of charge to any shareholder who requests them by contacting our Corporate Secretary at TBS International plc, c/o TBS Shipping Services Inc., 612 East Grassy Sprain Road, Yonkers, NY 10710. Director Independence The NASDAQ listing standards require that a majority of the members of our Board qualify as “independent,” as determined by the Board of Directors. As described in the Corporate Governance Guidelines, the Board of Directors makes an affirmative determination regarding the independence of each director annually. On an annual basis, each director and executive officer is obligated to complete a questionnaire that requires disclosure of any transactions with any company in which the director or executive officer, or any members of his or her immediate family, have a direct or indirect material interest. The Board (upon the recommendation of the Nominating and Corporate Governance Committee) determined that Peter S. Shaerf and each of the following nominees for director are independent directors within the meaning of the applicable NASDAQ listing standards: John P. Cahill, Randee E. Day, William P. Harrington and Alexander Smigelski. Joseph E. Royce, Chairman of the Board of Directors, Chief Executive Officer and President, Gregg L. McNelis, Senior Executive Vice President and Chief Operating Officer, and James W. Bayley, Vice President, are not “independent” within the meaning of the applicable NASDAQ listing standards because they are TBS employees. Board Leadership Currently, Mr. Royce serves as Chairman of the Board, President and Chief Executive Officer and Mr. Harrington, an independent director, serves as Lead Independent Director. The Board believes that the Company and its shareholders are best served at this time by this leadership structure, in which a single leader serves as Chairman and Chief Executive Officer and the Board has a Lead Independent Director. However, the Company’s Articles of Association permit the roles of Chairman and Chief Executive Officer to be filled by the same or different individuals. This allows the Board flexibility to determine from time to time whether the two roles should be separated based upon the Company’s and Board’s circumstances. A leadership structure that combines the roles of Chairman and Chief Executive Officer is commonly used by companies in our industry and makes clear that the person serving in these roles has primary responsibility for managing the Company’s business, under the oversight and review of the Board. Under this structure, the Chairman and Chief Executive Officer chairs Board meetings, where the Board discusses strategic and business issues. The Board believes that this approach is appropriate because the Chief Executive Officer is the individual with primary responsibility for implementing the Company’s strategy, directing the work of other officers and leading implementation of the Company’s strategic plans as approved by the Board. This structure results in a single leader being directly accountable to the Board and, through the Board, to shareholders. 6 Nevertheless, the Board also believes that strong, independent Board leadership is an important aspect of effective corporate governance. Therefore the Board has established the position of Lead Director. The Lead Director is an independent director appointed by the independent directors. The Lead Director’s responsibilities and authority, as set forth in our Corporate Governance Guidelines, include presiding over meetings of the Board at which the Chairman of the Board is not present, including executive sessions of the independent directors, and having the authority to call executive sessions of the independent directors. The independent directors are scheduled to meet in executive session at every regularly scheduled Board meeting. Board Meetings and Attendance During 2010, the Board of Directors held four meetings, and each director attended at least 75% of the aggregate of the total meetings of the Board and the committees of the Board on which the director served that were held during his or her term of office. The Board has a policy of encouraging, but not requiring, directors to attend Annual General Meetings of Shareholders. Four members of the Board attended the 2010 Annual General Meeting of Shareholders. Board Structure and Membership of Committees Our Articles of Association generally provide that our Board shall consist of no fewer than five nor more than 11 directors. Our Board currently consists of eight directors, including Joseph E. Royce, Chairman, Gregg L. McNelis, James W. Bayley, John P. Cahill, Randee E. Day, William P. Harrington, Peter S. Shaerf and Alexander Smigelski. The following table outlines the committees of the Board of Directors and their membership as of the date of this Proxy Statement and the number of meetings held by each committee in 2010: Nominating and Corporate Audit Compensation Governance Director Name Committee Committee Committee Joseph E. Royce James W. Bayley (1) John P. Cahill
